[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DISCOVERY
This is a personal injury lawsuit brought by the plaintiff, Peter H. Dragonas ("Dragonas") against the defendants City of New Haven and C.J. Fucci, Inc. ("Fucci"). The matter comes before the court via Fucci's motion for nonsuit. In its motion, Fucci asserts that Dragonas has not adequately complied with discovery. The court conducted hearings on April 22, 1999 and May 20, 1999 in an effort to resolve the discovery issues.
Based upon the full record in this case, including the matters specifically raised during the hearings on Fucci's motion for nonsuit, the court orders that Dragonas file a supplemental discovery response that provides the following information:
(1) What are the conditions (physical, mental or both) that Dragonas claims arose from the motor vehicle accident on May 31, 1995 that forms the basis of this lawsuit CT Page 5782
(2) Who are the treating physicians seen by Dragonas concerning this accident. Dragonas shall list the names of the treating physicians, the dates of treatment and the expenses incurred.
(3) Who are the treating psychologists or psychiatrists seen by Dragonas during the period January 1, 1987 to the date of this accident. Dragonas shall list the names of the treating psychologist/psychiatrist, the dates of treatment, and whether or not all records of such treatment have been provided to the defense.
(4) What does Dragonas claim regarding lost earnings. Dragonas shall state what his earnings were immediately prior to this accident.
(5) Dragonas shall produce a copy of his 1993 Federal Income Tax Return and state the status of his 1998 return.
The supplemental discovery response shall be provided to the defense within thirty (30) days of this order. Failure of Dragonas to comply with this order shall, upon motion, result in the entry of a nonsuit.
So Ordered this 21st day of May, 1999.
Devlin. J.